     Case 2:20-cv-02229-JAM-EFB Document 37 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CARL FOUST,                                       No. 2:20-cv-2229-JAM-EFB P
11                       Plaintiff,
12            v.                                        ORDER
13    A. OGBOONA,
14                       Defendant.
15

16           Plaintiff, a state prisoner, proceeds without counsel in an action brought under 42 U.S.C.

17   § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C.

18   § 636(b)(1).

19           On January 25, 2021, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

20   § 1915A. ECF No. 32. The court dismissed the complaint, explained the deficiencies therein,

21   and granted plaintiff thirty days in which to file an amended complaint to cure the deficiencies.

22   Id. The screening order warned plaintiff that failure to comply would result in a recommendation

23   that this action be dismissed. The time for acting has now passed and while plaintiff has filed

24   several miscellaneous documents, he has not filed an amended complaint. Thus, it appears that

25   plaintiff is unable or unwilling to cure the defects in the complaint. In an abundance of caution,

26   the court will grant plaintiff a final extension of time to file an amended complaint.

27   /////

28   /////
                                                        1
     Case 2:20-cv-02229-JAM-EFB Document 37 Filed 03/04/21 Page 2 of 2


 1          Accordingly, it is ORDERED that, within 21 days from the date of this order, plaintiff
 2   shall file an amended complaint in accordance with the January 25, 2021 screening order. Failure
 3   to do so will result in a recommendation of dismissal.
 4   DATED: March 4, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
